Exhibit 10.50

EXECUTION VERSION

SECOND AMENDMENT TO LOAN AND SERVICING AGREEMENT (this “Amendment”), dated as of
June 16, 2020 (the “Amendment Date”), among Meadowbrook Run LLC, a Delaware
limited liability company, as the borrower (the “Borrower”), FS KKR Capital
Corp. II, a Maryland corporation, as the servicer (the “Servicer”), Morgan
Stanley Bank, N.A., as the lender (the “Lender”), and Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity, together with its
successors and permitted assigns in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, the Servicer, the Lender and the Administrative Agent are
party to that certain Loan and Servicing Agreement, dated as of November 22,
2019 (as the same may be amended, modified or supplemented prior to the
Amendment Date in accordance with the terms thereof, the “Loan and Servicing
Agreement”), by and among the Borrower, the Servicer, FS Investment Corporation
II, as the equityholder, the Lender, each of the other lenders from time to time
party thereto, the Administrative Agent and Wells Fargo Bank, National
Association, as the collateral agent, the account bank and the collateral
custodian, providing, among other things, for the making and the administration
of the Advances by the Lender to the Borrower; and

WHEREAS, the Borrower, the Servicer, the Lender and the Administrative Agent
desire to amend certain provisions of the Loan and Servicing Agreement, in
accordance with Section 12.01 thereof and subject to the terms and conditions
set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1.    Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan and Servicing Agreement.

ARTICLE II

Amendments to Loan and Servicing Agreement

SECTION 2.1.    As of the Amendment Date, the Loan and Servicing Agreement is
hereby amended as follows:

(a)    The definition of “Aggregate Adjusted Borrowing Value” in Section 1.1 of
the Loan and Servicing Agreement is amended and restated in its entirety as
follows:

“Aggregate Adjusted Borrowing Value” means, as of any date of determination, an
amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets included as part of the Collateral Portfolio on such date, after giving
effect to all Eligible Loan Assets added to and removed from the Collateral
Portfolio on such date.”;



--------------------------------------------------------------------------------

(b)    Clause (iii) of the definition of “Assigned Value” in Section 1.1 of the
Loan and Servicing Agreement is amended and restated in its entirety as follows:

“the Assigned Value of any Loan that no longer satisfies the Eligibility
Criteria (after giving effect to the first proviso set forth in the lead-in
paragraph to Schedule III) shall be zero;”;

(c)    Clause (h) of the definition of “Concentration Limitations” in
Section 1.1 of the Loan and Servicing Agreement is amended and restated in its
entirety as follows:

“(h)    not more than 30.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Cov-Lite Loans; provided that such percentage
limitation shall not include Second Lien Loans or Qualified Loans;”; and

(d)    Section 6.10 of the Loan and Servicing Agreement is amended and restated
in its entirety as follows:

“Annual Independent Public Accountant’s Servicer Reports. The Servicer will
cause a firm of nationally recognized independent public accountants (who may
also render other services to the Servicer) to furnish to the Administrative
Agent, each Lender and the Collateral Agent within ninety (90) days following
the end of each fiscal year of the Servicer, commencing with the fiscal year
ending on December 31, 2020, a report covering such fiscal year to the effect
that such accountants have applied certain agreed-upon procedures (a copy of
which procedures are attached hereto as Schedule IV) to certain documents and
records relating to the Collateral Portfolio under any Transaction Document,
compared the information contained in the Servicer Quarterly Reports, Servicer
Monthly Reports and Servicer Certificates delivered during the period covered by
such report with such documents and records and that no matters came to the
attention of such accountants that caused them to believe that such servicing
was not conducted in compliance with this Article VI, except for such exceptions
as such accountants shall believe to be immaterial and such other exceptions as
shall be set forth in such statement. In the event such independent public
accountants require the Collateral Custodian to agree to the procedures to be
performed by such firm in any of the reports required to be prepared pursuant to
this Section 6.10, the Servicer shall direct the Collateral Custodian in writing
to so agree; it being understood and agreed that the Collateral Custodian will
deliver such letter of agreement in conclusive reliance upon the direction of
the Servicer, and the Collateral Custodian has not made any independent inquiry
or investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.”.

ARTICLE III

Representations and Warranties

SECTION 3.1.    The Borrower and the Servicer hereby represent and warrant to
the Administrative Agent and the Lender that, as of the Amendment Date, (i) no
Unmatured Event of Default, Event of Default or Servicer Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
and the Servicer contained in the Loan and Servicing Agreement are true and
correct in all material respects on and as of such day.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent

SECTION 4.1.    This Amendment shall become effective upon its execution and
delivery by each party hereto and the payment by the Borrower in immediately
available funds of any fees (including reasonable and documented fees,
disbursements and other charges of outside counsel to the Administrative Agent)
to be received on the Amendment Date.

ARTICLE V

Miscellaneous

SECTION 5.1.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 5.2.    Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 5.3.    Ratification. Except as expressly amended hereby, the Loan and
Servicing Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Amendment shall form a part of the Loan and Servicing Agreement for all
purposes.

SECTION 5.4.    Counterparts. The parties hereto may sign one or more copies of
this Amendment in counterparts, all of which together shall constitute one and
the same agreement. Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 5.5.    Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.

 

BORROWER: MEADOWBROOK RUN LLC By:   /s/ William Goebel   Name: William Goebel  
Title: Chief Financial Officer

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

SERVICER: FS KKR CAPITAL CORP. II By:   /s/ William Goebel   Name: William
Goebel   Title: Chief Accounting Officer

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Matthieu
Milgrom   Name: Matthieu Milgrom   Title: Authorized Signatory

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY BANK, N.A. By:   /s/ Todor Glogov   Name: Todor Glogov  
Title: Authorized Signatory

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]